Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00523-CV

                                      IN RE Michael CAMERON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 28, 2016

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On August 16, 2016, relator Michael Cameron filed a petition for writ of mandamus and

an emergency motion for temporary relief. Relator complained that the trial court had not ordered

all proceedings stayed pending the outcome of arbitration. On August 31, 2016, real party in

interest Rebecca Creek Distillery, LLC filed an advisory and response. This court ordered the

parties to supplement the mandamus record with evidence of any agreement. On September 16,

2016, the real party in interest filed a letter memorializing the parties’ agreement to stay the lawsuit

pending the outcome of arbitration. In the letter, the parties agree the petition for writ of mandamus

is now moot. Accordingly, this mandamus proceeding is dismissed as moot. The temporary stay

previously ordered by this court is lifted.

                                                      PER CURIAM

1
 This proceeding arises out of Cause No. 2016CI13043, styled Rebecca Creek Distillery, LLC v. Michael Cameron,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.